Citation Nr: 1647607	
Decision Date: 12/21/16    Archive Date: 12/30/16

DOCKET NO.  13-13 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.   

2.  Entitlement to service connection for left ear hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel


INTRODUCTION

The Veteran served on active duty from June 1989 to June 1993.  Service in Southwest Asia is indicated by the record.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In February 2014, the Veteran presented sworn testimony during a videoconference hearing, which was chaired by the undersigned.  A transcript of the hearing has been associated with the Veteran's VA claims file.

In March 2015, this matter was remanded to the agency of original jurisdiction (AOJ) for additional development to include a VA examination.  The Board finds that the AOJ substantially complied with the mandates of the Board remand including the provision of a VA audiometric examination.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).   


FINDINGS OF FACT

1.  The Veteran was routinely exposed to hazardous noise in active service while working as a cannon fire direction specialist and he was provided hearing protection.     

2.  The Veteran does not have a left ear hearing loss disability for VA purposes.

3.  The Veteran currently has hearing loss in the right ear to an extent recognized as a disability for VA purposes but it is not at least as likely as not that the right ear hearing loss disability is related to exposure to acoustic trauma in service. 



CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection for left ear hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2016). 

2.  The criteria for the establishment of service connection for right ear hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Duty to Notify and Duty to Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA notice letters must also include notice of a disability rating and an effective date for award of benefits if service connection is granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The Board finds that all relevant evidence has been obtained with regard to the Veteran's claim for service connection for hearing loss being decided herein, and the duty to assist requirements have been satisfied.  Service treatment records and VA treatment records have been associated with the claims file.  The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claim.  In March 2011, the Veteran informed VA that he had no additional information or evidence to submit in support of his claim.  

VA provided audiometric examinations in March 2011 and July 2015 to obtain medical evidence as to the nature and likely etiology of the hearing loss.  The examinations and medical opinions are adequate because the VA examiners, audiologists, performed the examinations and issued medical opinions based on review of claims file, solicitation of history and symptomatology from the Veteran, and an examination of the Veteran.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

The Board finds that the duties to notify and assist the Veteran have been met, so that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.

2.  Legal Criteria

Service connection will be granted for disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection requires competent evidence showing, (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

In this case, sensorineural hearing loss is listed among the "chronic diseases" under 38 C.F.R. § 3.309(a), as it is considered an organic disease of the nervous system.  Therefore, 38 C.F.R. § 3.303(b) applies.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b).  

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases, such as an organic disease of the nervous system, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.  

Service connection for impaired hearing shall only be established when hearing status as determined by audiometric testing meets specified pure tone and speech recognition criteria.  Audiometric testing measures puretone threshold hearing levels (in decibels) over a range of frequencies (in hertz).  Hensley v. Brown, 5 Vet. App. 155, 158 (1993).  The determination of whether a veteran has a disability based on hearing loss is governed by 38 C.F.R. § 3.385.  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a).  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.102, 4.3.  

3.  Analysis: Service Connection for Hearing Loss

The Veteran contends that he incurred bilateral hearing loss as a result of working as a cannon fire direction specialist in service.  He stated that he was in field artillery for four years and was around big guns a lot.  The Veteran indicated that he was provided hearing protection but he did not wear the hearing protection at all times.  Board Hearing Transcript, dated in February 2014, page 3 and the December 2010 statement.     

The Board finds that the Veteran is competent to describe being exposed to loud noise, such as that caused by field artillery.  See Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  The Veteran's lay statements are found to be credible as they have been consistent and are confirmed by the circumstances of his service.  Service treatment records indicate that the Veteran was routinely exposed to hazardous noise in service and he was provided hearing protection and was given periodic audiometric tests.  For these reasons, the in-service injury of acoustic trauma to both ears is established.

The Board finds that the weight of the evidence does not establish current diagnosis or objective findings of current left ear hearing loss.  The Veteran was provided VA audiometric examinations in March 2011 and July 2015.  On the authorized audiological evaluation in March 2011, pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000






LEFT
25
10
25
20
25

Speech audiometry revealed speech recognition ability of 98 percent in the left ear.

On the authorized audiological evaluation in July 2015, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000






LEFT
30
30
25
20
25

Speech audiometry revealed speech recognition ability of 96 percent in the left ear.

The Board finds that the weight of the evidence demonstrates that the Veteran did not have left ear hearing loss as defined by VA in service.  Service treatment records are negative for any complaints, diagnoses, or treatment of left ear hearing loss.  The Veteran underwent periodic audiometric testings in active service.  Audiograms performed during service in July 1988 (enlistment exam) and May 1993 show left ear hearing within normal ranges.  The Court has held that "the threshold for normal hearing is from 0 to 20 dB [decibels], and higher threshold levels indicate some degree of hearing loss."  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  

The October 1991 in-service audiogram indicates that puretone threshold at the test frequency of 4000 Hertz in the left ear was 30.  An April 1993 in-service audiogram indicates that that puretone thresholds at the test frequencies of 500, 1000 and 4000 Hertz in the left ear were 35, 25 and 25 respectively.  However, audiometric testing in May 1993, prior to service separation in June 1993, shows pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000






LEFT
10
0
15
10
20

Further, as noted, a left ear hearing loss disability for VA purposes was not diagnosed at any time in active service.  

The Veteran has not submitted or identified evidence of a current diagnosis of left ear hearing loss for VA purposes.  The Court has held that Congress specifically limited entitlement to service connected benefits to cases where there is a current disability.  "In the absence of proof of a present disability, there can be no valid claim."  Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992).

Without competent evidence of a diagnosed disability, service connection for the disorder cannot be awarded.  See Brammer ; supra; Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004) (holding that service connection requires a showing of current disability); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (holding that a grant of service connection requires that there be a showing of disability at the time of the claim, as opposed to sometime in the distant past). 

Accordingly, on this record, the competent evidence does not establish the presence of a left ear hearing loss disability for VA purposes.  Accordingly, the claim of service connection for left ear hearing loss is denied.

Turning to right ear hearing loss, the Board first finds that the weight of the competent and credible evidence establishes that the Veteran has right ear hearing loss as defined by 38 C.F.R. § 3.385.  The findings of the July 2015 VA audiometric examination shows that the Veteran meets the requirements of 38 C.F.R. § 3.385 for the right ear.  

On the authorized audiological evaluation in July 2015, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000






RIGHT
30
30
30
20
30

Speech audiometry revealed speech recognition ability of 96 percent in the right ear. 

However, the preponderance of the evidence establishes that the current right ear hearing loss is not due to or related to service, to include the noise exposure in service.  Service treatment records are negative for any complaints, diagnoses, or treatment of right ear hearing loss.  The Veteran underwent periodic audiometric tests in active service.  Audiograms performed during service in July 1988 (enlistment exam) and May 1993 show right ear hearing within normal ranges.  See Hensley, supra.    

The October 1991 in-service audiogram indicates that puretone threshold at the test frequency of 500 Hertz in the right ear was 30.  An April 1993 in-service audiogram indicates that that puretone threshold at the test frequency of 3000 Hertz in the right ear was 30.  Audiometric testing in May 1993, prior to service separation in June 1993, shows pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000






RIGHT
25
5
15
30
15

The service treatment records show that the Veteran had some hearing loss in the right ear in service but there is no competent evidence of a diagnosis of a hearing loss disability in the right ear as defined by VA until the July 2015 VA examination.  There is no competent evidence of chronic symptoms of hearing loss in the right ear during service or continuous symptoms of hearing loss in the right ear since service.  The record does not establish a diagnosis of right ear hearing loss for VA purposes within one year of service separation.  Thus, service connection for right ear hearing loss on a presumptive basis under 38 C.F.R. § 3.307 (a) or 38 C.F.R. § 3.303 (b) is not warranted. 

There is no medical or other competent evidence of a nexus between the right ear hearing loss disability and service.  As noted, VA afforded the Veteran an audiometric examination in July 2015.  The VA audiologist opined that is the Veteran's right ear hearing loss was not at least as likely as not (50 percent probability or greater) caused by or a result of an event in military service.  The VA audiologist stated that the Veteran's service records indicate that he was active in the U.S. Army from 1989 to 1993 and his military occupation was Cannon Fire Directions Specialist.  The VA audiologist noted that the current hearing assessment reveals that the Veteran has a mild bilateral hearing loss across frequencies, with a moderate bilateral sensorineural hearing loss at 8000 Hertz only.  The VA audiologist noted that a review of the Veteran's enlistment audiogram of July 21, 1988 revealed bilaterally normal hearing sensitivity, as did his separation audiogram of May 3, 1993 with no significant threshold shifts (15dB or greater) noted.  The VA audiologist indicated that this finding would indicate that there was no significant loss of hearing while the Veteran was in the military.  In addition, no complaints of hearing loss were noted in the Veteran's service treatment records while in the Veteran was in the military.  The VA audiologist indicated that since there was no hearing loss when the Veteran was separated from the military, it would seem likely that his current hearing loss would be caused by something other than military noise exposure, such as occupational noise (he worked as a cabinetry installer) and/or progressive hearing loss secondary to the normal aging process (presbycusis).  The VA audiologist therefore opined that the Veteran's current bilateral hearing loss was less than likely caused by or a result of an event in military service since there was no hearing loss or significant shift in hearing from enlistment to separation.  

The VA audiologist cited to substantiating medical studies.  The VA audiologist cited Current Diagnosis and Treatment in Otolaryngology, Gates & Clark, 2014, which indicates that "Noise Induced hearing loss begins first in the 4-6 kHz region of the cochlea depending more on the resonance characteristics of the ear canal than on the frequency of the noise."  The VA audiologist further noted that according to Gencher, et. al, 1997, Audiology & Auditory Dysfunction, "Early noise-induced hearing loss displays itself as a dip in the pure tone audiogram in the region of 3000 to 6000 Hz, which is the frequency range served by the basal turn of the cochlea.  However, as the damage progresses, there is progressive hearing loss in the frequencies on either side of this region, with the higher frequencies being more severely affected."  The VA audiologist also cited to Noise and Military Service-Implications for Hearing Loss and Tinnitus, Institute of Medicine (IOM), National Academy of Sciences, 2006, which stated there was insufficient scientific basis to conclude that permanent hearing loss directly attributable to noise exposure will develop long after noise exposure.  The IOM panel concluded that based on their current understanding of auditory physiology, a prolonged delay in the onset of noise-induced hearing loss was "unlikely"  and stated that "Based on the objective evidence (audiograms), we may conclude there is no evidence on which to conclude that the Veteran's current hearing loss was caused by or a result of the veteran's military service, including noise exposure." 

The Board finds the VA medical opinion to be probative since the VA audiologist reviewed the Veteran's claims file and medical history and provided a rationale for the opinion.  Specifically, the audiologist considered the audiometric testing in active service and the current audiometric findings.  The VA medical opinion states that the claims file was available and reviewed.  The Board finds that the opinion is based upon sufficient facts and data and this opinion is probative.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The opinion is consistent with the Veteran's service treatment records and the other competent and credible evidence of record.    

In Hensley v. Brown, 5 Vet. App. 155 (1993), the Court stated that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service.  Id. at 159.  The Court explained that when audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a "disability" at that time, the veteran may nevertheless establish service connection for a current hearing disability by submitting competent evidence that the current disability is causally related to service.  Id. at 160.  A medical opinion based solely on the absence of documentation in the record is inadequate and a medical opinion is inadequate if it does not take into account the Veteran's reports of symptoms and history (even if recorded in the course of the examination).  Dalton v. Peake, 21 Vet. App. 23 (2007).

The Board finds that the July 2015 VA medical opinion is adequate.  The VA audiologist based the opinion on the audiometric findings in active service including upon separation examination, not upon the absence of documentation in service, and upon the current audiometric findings.  The VA audiologist considered the Veteran's report of history and the noise exposure in service, and relied upon medical studies regarding noise induced hearing loss.  The Veteran has not submitted competent lay or medical evidence that the current hearing loss disability is causally related to service. 

As discussed above, the Veteran has made a general assertion that the hearing loss is related to noise exposure in service.  However, the Board cannot rely on the Veteran's general assertion as to medical nexus to service because he is not shown to possess the type of medical expertise that would be necessary to opine regarding the etiology of hearing loss, which requires the administration of sophisticated testing.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  The question of causation, in this case, involves a complex medical issue that the Veteran is not competent to address.  

In light of the above, the Board finds that the weight of the evidence is against a finding that the right ear hearing loss is related to the Veteran's active service.  The claim for service connection for right ear hearing loss is therefore denied. 







	(CONTINUED ON NEXT PAGE)
ORDER

Service connection for right ear hearing loss is denied.   

Service connection for left ear hearing loss is denied.  




____________________________________________
THOMAS H. O'SHAY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


